DETAILED ACTION
This Office Action is in response to application 17/132,387 filed on December 23, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Plusquellic et al. (Plusquellic) U.S. Pub. Number 2021/0135887 in view of Yang et al. (Yang) U.S. Pat. Number 9,966,945. 
Regarding claim 1; Plusquellic discloses a method comprising:
generating, during an enrollment process conducted in a controlled environment, a [[dark bit]] mask comprising a plurality of state information values derived from a plurality of entropy sources at a (para. [0041] enrollment phase is carried out in which challenges are applied to the PUF in a secure facility and response bitstrings are generated for the first time; para. [0045] during enrollment, a set of timing values, called PUF Numbers (“PN”) for each chip are stored in the rows of a secure database… The Helper Data bitstrings are derived from the PNs stored in the secure database on the server; para. [0046] environmental conditions for data collected during enrollment and stored in the secure database are specified as 25° C. under nominal supply voltage conditions (1.00V) while to fielded tokens are subjected to high temperature (85° C.) and low supply voltage conditions (−5% or 0.95V); para. [0047] FIG. 3A illustrates a graph 200 of an index of PN for a first integrated circuit (“token C1”) and FIG. 4A illustrates a graph 300 of an index of PN for a second integrated circuit (“token C2”) under enrollment and regeneration conditions); and
using at least a portion of the plurality of state information values to generate a set of challenge-response pairs for use in an authentication process for the electronic device (para. [0036] PUF architectures that measure and digitize the signal behavior associated with the entropy source, the digitized values provide additional information that can be leveraged in strong challenge-response-pair (CRP)).

Plusquellic does not disclose, which Yang discloses dark bit mask (Yang: col. 7, lines 9-16, the PUF cells …are based upon the two-transistor amplifier 414 or the two-transistor amplifier 416… but where the PUF cells are CMOS circuits of a different design…the voltage source 418 would also be used to bias various n-wells of the PUF cells, and the process 412 would also be used to generate a dark bit mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Plusquellic to provide dark bit mask, as taught by Yang The motivation would be to provide a response when given a challenge which is 

Regarding claim 2; the combination of Plusquellic and Yang discloses the method of claim 1, wherein the plurality of entropy sources comprises at least one of:
one or more delay chains;
one or more static random access memory (SRAM) memory bitcells (Plusquellic: para. [0035] PUF architecture defines the mechanism that is used to measure small signal variations introduced by process variations effects. In some cases, the measurement process leverages the existing architectural features of the chip, e.g., the SRAM PUF measures its entropy source, i.e., the individual SRAM cells, by simply applying power to the SRAM array); or
one or more cross-coupled inverters.

Regarding claim 3; the combination of Plusquellic and Yang the method of claim 1, wherein the plurality of operating conditions comprises at least one of:
one or more operating voltages (Plusquellic: para. [0046] bitstrings and Helper Data bitstrings are generated by FPGAs using an error avoidance scheme called Margining, as a precursor to the correlation correlation-based robust authentication technique. The environmental conditions for data collected during enrollment and stored in the secure database are specified as 25° C. under nominal supply voltage conditions (1.00V) while to fielded tokens are subjected to high temperature (85° C.) and low supply voltage conditions (−5% or 0.95V).;

one or more age-related parameters.

Regarding claims 8-10; claims 8-10 are direct to an apparatus which has similar scope as claims 1-3, respectively. Therefore, claims 8-10 remain un-patentable for the same reason.

Regarding claims 15-17; claims 15-17 are direct to computer-readable storage media which has similar scope as claims 1-3, respectively. Therefore, claims 15-17 remain un-patentable for the same reason.

Allowable Subject Matter
Claims 4-5 will be allowable if written in independent form with base claim 1, claims 11-12 will be allowable if written in independent form with base claim 8 and claim 18 and 19 will be allowable if written in independent form with base claim 15. Because of further dependency, claims 6-7, 13-14 and 20-21  are also objected, however, the applicant has option to write only claims 4-5 in independent form in base claim 1 and write claims 6-7 as dependent claims of claim 1 with proper antecedent basis; (OR the applicant can simply cancel dependent claims 6-7).
The dependent claims which further limit claims 1, 8 and 15 also are allowable by virtue of their dependency. Other objected dependent claims can remain as dependent claim with appropriate claim dependency modification.
Reasons of allowance: What is missing from the prior arts is selecting, from the plurality of state information values, a set of state information values from entropy sources that exhibit a stable response at the plurality of different operating conditions for the electronic device and from entropy sources that exhibit an unstable response at one or more operating conditions for the electronic device; and using 

Examiner’s remarks to overcome the rejection above
Even though, the Examiner has indicated allowable subject matter, as mentioned above. The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
Efficient Fuzzy Extractor Implementations for PUF Based Authentication, published 2017 by Wen-Wen teaches hardware security primitive that can be used for authentication or identification is the physical unclonable function (PUF), which extracts chip-unique signatures from manufacturing process variations. However, as environmental variations could affect the characteristics of digital circuits, a PUF can hardly reproduce a consistent response.

U.S. Pat. Number 2019/0305973 to Dewan-Dewan teaches a physically unclonable function (PUF) configured to generate a response to a challenge. The generation of random numbers at the PRNG may use entropy obtained from a high-quality source, such as the operating system's randomness 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 Primary Examiner, Art Unit 2491